SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 14, 2007 TEJAS INCORPORATED (Exact name of registrant as specified in its charter) Delaware 000-29235 13-3577716 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8226 Bee Caves Road Austin, Texas 78746 (Address of principal executive offices including Zip Code) (512) 306-8222 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 14, 2007, Tejas Incorporated issued a press release entitled “Tejas Incorporated Announces Third Quarter 2007 Financial Results”.The press release is furnished as Exhibit 99.1 hereto. Item9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit 99.1 Press Release dated November 14, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEJAS INCORPORATED (Registrant) Dated:November 14, 2007 By: /s/ Kurt J. Rechner Name: Kurt J. Rechner Title: President, Chief Operating Officer and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release dated November 14, 2007.
